Citation Nr: 0524985	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability.  This case also comes before the Board on 
appeal from a June 2002 rating decision, which denied the 
veteran's claims of entitlement to service connection for a 
disability of each knee and which granted the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss and assigned a noncompensable disability rating.

On July 8, 2005, a videoconference hearing was held before 
Marjorie A. Auer, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

The issues of entitlement to service connection for a left 
knee disability and entitlement to service connection for a 
right knee disability will be addressed in the REMAND portion 
of this document.




FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested by 
symptoms such as depressed mood, nightmares, intrusive 
recollections, chronic sleep impairment, impairment of short-
term memory, difficulty in establishing and maintaining 
effective social relationships, and poor concentration that 
result in occupational and social impairment with reduced 
reliability and productivity.

4.  Since the effective date of the grant of service 
connection, the veteran's bilateral hearing loss has been 
manifested by no worse than Level "II" hearing for the 
right ear and by no worse than Level "II" hearing for the 
left ear; exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no 
higher, for PTSD have been met since the effective date of 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100, Tables VI, VII (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

With respect to the veteran's PTSD claim, a substantially 
complete application for the veteran's claim of service 
connection for that disability was received on August 21, 
2001.  In a September 25, 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim of service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Thereafter, in 
a rating decision dated in December 2001, the veteran's claim 
of service connection was granted.

Similarly, with respect to the veteran's bilateral hearing 
loss claim, a substantially complete application for the 
veteran's claim of service connection for that disability was 
received on March 22, 2002.  In an April 3, 2002 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claim of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Thereafter, in a rating decision dated in June 2002, the 
veteran's claim of service connection was granted.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on September 
25, 2001, and April 3, 2002, complied with these 
requirements.

Additionally, the Board notes that the September 25, 2001, 
and April 3, 2002 letters to the veteran properly notified 
him of his statutory rights.  That is, even though the 
September 25, 2001 letter requested a response within 60 days 
and the April 3, 2002 letter requested a response within 30 
days, a recently enacted amendment to the VCAA clarified that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

In this case, VA is not required to provide notice of the 
information and evidence necessary to substantiate the issues 
of entitlement to an initial compensable disability rating 
for bilateral hearing loss or entitlement to an initial 
disability rating in excess of 30 percent for PTSD because 
those issues were first raised in the veteran's September 
2002 notice of disagreement (NOD).  See VAOPGCPREC 8-2003 
(Dec. 22, 2003); see also 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004) (precedent opinions of the General 
Counsel are binding on the Board).  The NOD pertained to 
ratings decision on the veteran's claims of entitlement to 
service connection.  Notice of the information and evidence 
necessary to substantiate those claims was provided to the 
veteran in the aforementioned September 25, 2001, and April 
3, 2002 letters from the RO.  Because the issues of higher 
initial ratings are "downstream elements" of the veteran's 
claims of entitlement to service connection, VA need not 
provide notice of the information and evidence necessary to 
substantiate the newly raised issues.  See VAOPGCPREC 8-2003.  
Further, the September 25, 2001, and April 3, 2002 letters 
informed the veteran about the information and evidence that 
VA would seek to provide, informed the veteran about the 
information and evidence he was expected to provide, and 
otherwise fully notified the veteran of the need to give to 
VA any evidence pertaining to his case.  See 38 U.S.C. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

As for VA's duty to assist a veteran, veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.

At the July 2005 videoconference hearing the veteran and his 
representative submitted additional evidence to the Board and 
waiver consideration of that evidence by the RO.  
Unfortunately, that evidence is no longer associated with the 
veteran's claims folder.  Fortunately, the testimony at the 
hearing described the additional evidence.  It consisted of 
documents obtained from the VA web site listing approximately 
23 symptoms of PTSD.  There was a related fact sheet and the 
diagnostic criteria to establish a diagnosis of PTSD.  At the 
hearing, the veteran described some of the symptoms that he 
had.  The Board finds that the veteran is not prejudiced by 
the unavailability of this evidence.  The veteran has already 
been diagnosed with PTSD and service-connected for that 
disability.  There is no question that the veteran has 
symptoms of PTSD.  Further, the veteran's testimony at the 
hearing and the VA records of examination and treatment of 
the veteran are better evidence of his symptoms than generic 
and overly general evidence obtained from the VA web site, of 
which judicial notice is taken in this instance3.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination in May 2002 to evaluate the 
severity of his service-connected bilateral hearing loss.  
Although it does not appear that the veteran has been 
afforded a VA examination for the specific purpose of 
evaluating the severity of his service-connected PTSD for 
compensation purposes, the veteran has undergone multiple VA 
evaluations and extensive psychiatric treatment for his PTSD, 
and the records accurately depict the severity of his 
symptoms from that disability.  Further examination of the 
veteran is not necessary to make a decision in this case.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
contentions by the veteran and his representative, the report 
of a May 2002 VA audio examination of the veteran, VA records 
showing treatment of the veteran from August 2001 to August 
2003, and testimony provided at the July 2005 videoconference 
hearing.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show for each of his claims.

The veteran has disagreed with the original disability 
ratings assigned for his PTSD and bilateral hearing loss.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In a November 2003 Statement of the Case (SOC) provided to 
the veteran, the RO evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disabilities.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

PTSD
The veteran's service-connected PTSD has been evaluated as 30 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 30, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The medical evidence shows that the veteran has been assigned 
GAF scores of 45, 48, 50, and 55 based upon his impairment 
from PTSD.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The reports of VA evaluations and outpatient treatment of the 
veteran present a clear, consistent picture of the veteran's 
level of disability from PTSD since the effective date of the 
grant of service connection.  The GAF scores assigned to the 
veteran and the descriptions of his symptoms have been 
consistent.  According to the evidence, the veteran has 
symptoms such as depressed mood, nightmares, intrusive 
recollections, chronic sleep impairment, impairment of short-
term memory, poor concentration, and difficulty in 
establishing and maintaining effective social relationships 
that result in occupational and social impairment with 
reduced reliability and productivity.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptoms are his 
depressed mood, his impaired concentration, and his 
difficulty in establishing effective social relationships.  
Because of the effect of these symptoms, the veteran's 
overall disability picture more nearly approximates the 
criteria for a 50 percent disability rating than a 30 percent 
disability rating.  The veteran's symptoms result in reduced 
reliability and productivity in occupational and social 
functioning.

The Board considered assigning the veteran a rating higher 
than 50 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
50 percent for any period since the effective date of the 
grant of service connection for PTSD.

The veteran does not meet the criteria for a rating higher 
than 50 percent.  For example, there is no recent evidence in 
the record of suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships.  The 
veteran's judgment is intact.  Although the veteran reported 
a history of irritability, his impulse control is currently 
within normal limits.  He demonstrates appropriate grooming 
and hygiene.  He is appropriately oriented.  Although the 
veteran has limited socialization and has been divorced, the 
veteran does maintain contact with his sisters and a few 
close friends.  He is successfully employed as a fire 
fighter.  His thought processes and thought content have 
consistently been within normal limits.

In order to evaluate the veteran's PTSD as 70 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating. The 
veteran's symptoms do not result in deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood.  The veteran has been able to continue to 
work effectively despite his symptoms of PTSD.  Therefore, a 
higher rating is not warranted.  The overall effect of the 
veteran's symptoms of PTSD more nearly approximates the 
criteria for a disability rating of 50 percent but no higher.

The evidence supports a rating of 50 percent, but no higher, 
for PTSD under Diagnostic Code 9411 since the effective date 
of the grant of service connection for PTSD.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD for any period since the effective date of the grant of 
service connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
his service-connected PTSD.  

The veteran has reported that he has required extensive use 
of sick leave from work due to his PTSD symptoms.  It is 
undisputed that the veteran's service-connected disability 
has an adverse effect on his employment, but as noted above, 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2004).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation for PTSD under 38 C.F.R. § 
3.321(b)(1) is not warranted.



Bilateral hearing loss
Since the effective date of the grant of service connection, 
the veteran's bilateral hearing loss has been noncompensably 
rated under Diagnostic Code 6100.  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (2004).  Under these criteria, 
evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a), (d) (2004).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(b), (e) Diagnostic 
Code 6100; Table VI, Table VII (2004).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR



The veteran was examined by VA in May 2002.  The report shows 
that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
45
LEFT
20
10
15
55
50

The puretone threshold average for the right ear is 43.  The 
puretone threshold average for the left ear is 43.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.

Do these findings warrant more than a noncompensable 
evaluation for bilateral hearing loss? The answer is no 
because the mechanical application of the above results 
compels a numeric designation of II in the right ear and II 
in the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of II in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  First, if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a) (2004).  This provision is inapplicable to the 
veteran's bilateral hearing loss.  The veteran's puretone 
thresholds are 55 decibels or more in only the 3000 Hertz 
frequency in each ear.

Second, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2004).  
This provision is inapplicable to the veteran's bilateral 
hearing loss.  The veteran's puretone threshold for each ear 
is less than 70 decibels in the frequency of 2000 Hertz.

The veteran's claim that he should receive at least a 
compensable rating for his bilateral hearing loss is 
acknowledged.  In similar cases, the Court has clarified that 
the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.

The Board finds the results of specific testing conducted by 
a skilled individual to be more probative than the lay 
opinion of the veteran.  The clinical findings fall directly 
within the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. §§ 4.85 Diagnostic Code 6100 (2004).  
The clinical findings do not fall within exceptional patterns 
of hearing impairment as defined by regulation.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for bilateral hearing loss at any time since the 
effective date of the grant of service connection.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence in this case is 
not in relative equipoise, and the claim must be denied.


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's PTSD, is granted since the 
effective date of the grant of service connection, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to a compensable disability rating for bilateral 
hearing loss, at any time since the effective date of the 
grant of service connection, is denied.


REMAND

The issues of entitlement to service connection for a left 
knee disability and entitlement to service connection for a 
right knee disability are not ready for appellate review.

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, VA obtained no medical opinion in connection with 
the veteran's service connection claims.  The veteran has 
reported that he injured in knees in combat in service and 
has had pain in his knees since service.  The veteran is 
competent to report his experiences, such as injuring his 
knees, and readily observable symptoms, such as pain or 
swelling in his knees.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  The veteran has testified that he has persistent 
or recurrent symptoms of a left and right knee disabilities 
and has undergone surgery on his right knee.  A VA 
examination must be provided.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA joints examination to 
the veteran to determine whether the 
veteran has a current disability of the 
left knee that is related to his military 
service and to determine whether the 
veteran's current postoperative right 
knee disability is related to his 
military service.

The claims folder, including the 
veteran's service medical records, the 
veteran's testimony at a July 8, 2005 
hearing, statements by the veteran in May 
2002 and January 2004, and records of 
private medical treatment of the 
veteran's knees dated from July to 
October 2000, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in a brown 
envelope within the claims folder.)  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a current left 
knee disability that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service.  The examiner 
should also express an opinion as to 
whether the veteran's current 
postoperative right knee disability is 
"due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the veteran's military service.  A 
complete rationale should be provided for 
any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran, who is a decorated Vietnam 
combat veteran, is competent to report 
his experiences such injuring his knees 
in service and readily observable 
symptoms, such as swelling or pain in his 
knees; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

If the examiner suspects that a current 
disability in either knee pre-existed the 
veteran's service, the examiner is 
requested to opine whether there is 
"clear and unmistakable evidence" that 
the disorders now claimed were both pre-
existing and not aggravated by service.  
Lack of aggravation can be shown with 
clear and unmistakable evidence of no 
increase in disability during service or 
that any increase in disability is due to 
the natural progress of the pre-existing 
condition.

There are medical principles so 
universally recognized as to constitute 
fact (clear and unmistakable proof), and 
when in accordance with these principles 
existence of a disability prior to 
service is established, no additional or 
confirmatory evidence is necessary.  
Consequently with notation or discovery 
during service of such residual 
conditions (scars; fibrosis of the lungs; 
atrophies following disease of the 
central or peripheral nervous system; 
healed fractures; absent, displaced or 
resected parts of organs; supernumerary 
parts; congenital malformations or 
hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent 
active disease or injury during service 
the conclusion must be that they 
preexisted service.  Similarly, 
manifestation of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close thereto that the disease 
could not have originated in so short a 
period will establish pre-service 
existence thereof.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


